Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49             Desc
                               Main Document    Page 1 of 49

  1 TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2 CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com
  3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Ste. 1700
  4 Los Angeles, California 90067
  5 Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  6
      Attorneys for Jason M. Rund
  7 Chapter 7 Trustee
  8                            UNITED STATES BANKRUPTCY COURT
  9
                                CENTRAL DISTRICT OF CALIFORNIA
 10
                                        LOS ANGELES DIVISION
 11
 12    In re                                        Case No. 2:20-bk-21020-BR

       THOMAS VINCENT GIRARDI,                      Chapter 7
 13
                                                    CHAPTER 7 TRUSTEE’S MOTION TO
 14                                   Debtor.       APPROVE COMPROMISE UNDER FRBP
                                                    9019 WITH CALIFORNIA ATTORNEY
 15                                                 LENDING II, INC.; MEMORANDUM OF
                                                    POINTS AND AUTHORITIES AND
 16                                                 DECLARATIONS IN SUPPORT
                                                    THEREOF
 17
 18                                                 [No Hearing Required]

 19
 20 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
 21 JUDGE:
 22            Jason M. Rund, the Chapter 7 Trustee (the “Trustee”) for the estate of Thomas Vincent
 23 Girardi, debtor herein (“Debtor”), hereby moves this Court for an order pursuant to Rule 9019
 24 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 9013-1(o), approving
 25 the Settlement Agreement (the “Agreement”) by and between the Trustee, on the one hand, and
 26 California Attorney Lending II, Inc., a New York corporation (“CAL II”), on the other hand,
 27 concerning the allowance of CAL II’s claim in this case and the sale of certain assets of the
 28 estate that are subject to CAL II’s senior lien (“CAL II’s Lien”).

                                                      1
Case 2:20-bk-21020-BR        Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                              Main Document    Page 2 of 49

  1          The Agreement provides, in pertinent part, as follows:

  2          1.      CAL II shall be allowed a claim (“CAL II’s Claim”) in the amount of

  3 $6,499,761.78 as of the date of commencement of the bankruptcy case (the “Petition Date”),
  4 with a perfected lien in all of the Debtor’s personal property that existed on the Petition Date
  5 with the exception of cash and bank accounts (“CAL II’s Collateral”). Further, CAL II shall
  6 reserve its right to seek post-petition interest under 11 U.S.C. § 506(b).
  7          2.      CAL II consents to the Trustee’s sale and disposition of CAL II’s Collateral free

  8 and clear of CAL II’s Lien.
  9          3.      For each CAL II’s Collateral that is administered, the sale proceeds shall be

 10 distributed in the following order of priority: (1) liens senior to CAL II’s Lien, if any, allowed
 11 claim of exemption, taxes arising from the sale, and ordinary costs of sale (including broker
 12 commissions, escrow, etc.); (2) the reasonable, necessary administrative fees and costs of the
 13 bankruptcy estate assembling, acquiring and disposing of said collateral; (c) 80% of the balance
 14 to CAL II to be applied towards CAL II’s Claim; and (d) the remainder (i.e., 20%) of the
 15 balance to the Trustee to be held in trust for the allowed unsecured claimants of the bankruptcy
 16 estate. Once CAL II is paid in full from this Case and the Girardi Keese bankruptcy case, the
 17 sale proceeds shall be distributed in accordance with the Settlement Agreement previously
 18 approved by the Bankruptcy Court between the Trustee and the Ruigomez Creditors [Doc 173].
 19          4.      The Trustee releases and waives all claims against CAL II including, without

 20 limitation, claims related to Section 510 of the Code arising out of the Case, and CAL II releases
 21 and waives all claims against the Trustee and the Debtor’s bankruptcy estate arising out of the
 22 Case.
 23          This Motion is made pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 24 Procedure on the grounds that the Trustee, in the exercise of his business judgment, has
 25 determined that the Agreement is in the best interests of the estate. The Agreement allows the
 26 Trustee to sell overencumbered assets and retain a portion of net proceeds from such sales for
 27 the benefit of the estate. Accordingly, the Trustee submits that the compromise is fair and
 28 reasonable and should, therefore, be approved by the Court.

                                                      2
Case 2:20-bk-21020-BR       Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                Desc
                             Main Document    Page 3 of 49

  1         In support of this Motion, the Trustee will rely on these moving papers, the

  2 Memorandum of Points and Authorities and Declarations of Jason M. Rund and Paul Cody
  3 attached hereto, the pleadings and orders on file in this bankruptcy case, and such other and
  4 further evidence and argument as may be made.
  5         Accordingly, the Trustee respectfully requests that the Court enter an order:

  6         1.      Granting the Motion;

  7         2.      Approving the Agreement;

  8         3.      Authorizing and directing the Trustee and CAL II to take any other steps

  9                 necessary to effectuate the Agreement;

 10         4.      Authorizing the Trustee to make interim distributions to CAL II as described in

 11                 the Agreement; and

 12         5.      Providing such other and further relief as is just and proper.

 13 DATED: May 19, 2021                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

 14                                        By: /s/ Timothy J. Yoo
                                                   TIMOTHY J. YOO
 15                                                CARMELA T. PAGAY
 16                                                Attorneys for Jason M. Rund
                                                   Chapter 7 Trustee
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      3
Case 2:20-bk-21020-BR        Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49               Desc
                              Main Document    Page 4 of 49

  1                      MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                 I.
  3                                    STATEMENT OF FACTS
  4          An Involuntary Petition was filed against Thomas Vincent Girardi, debtor herein
  5 (“Debtor”), on December 18, 2020 (the “Petition Date”), by petitioning creditors Robert M.
  6 Keese, John Abassian, Erika Saldana, Virginia Antonio and Kimberly Archie (the “Petitioning
  7 Creditors”). On the same date, the Petitioning Creditors also filed a Chapter 7 Involuntary
  8 Petition against the Debtor’s law firm, Girardi Keese (“GK”), commencing Case No. 2:20-bk-
  9 21022-BR (the “Girardi Keese Case”).
 10          On December 24, 2020, the Petitioning Creditors filed an emergency motion for
 11 appointment of an interim trustee [Doc 13], which was granted by this Court on January 5,
 12 2021 [Doc 39]. On January 6, 2021, the United States Trustee appointed Jason M. Rund
 13 (“Trustee”) as the interim Chapter 7 Trustee for this bankruptcy case.
 14          On January 13, 2021, the Order for Relief was entered [Doc 64], and the Trustee was
 15 reappointed.
 16          In or around July 5, 2011, GK and CAL II entered into a loan transaction (as amended,
 17 the “Loan”) pursuant to which GK borrowed the principal amount of $3,500,000.00 to fund its
 18 operations. The Loan was secured against, among other things, GK’s rights to payment for its
 19 representation of clients in various contingency fee cases. CAL II perfected its security interest
 20 by filing a UCC Financing Statement with the California Secretary of State on July 6, 2011 as
 21 Inst. No. 11-7275806299 (the “UCC Financing Statement”). A true and correct copy of the
 22 UCC Financing Statement is attached as Exhibit 1.
 23          Between 2011 and 2019, CAL II and GK entered into several iterations of the credit
 24 arrangement in which GK increased the principal amount of the debt up to $8,000,000.00. CAL
 25 II filed several continuations and amendments to the UCC Financing Statement to maintain its
 26 perfected security interests in GK’s assets. The Debtor guaranteed the Loan by executing that
 27 certain Guaranty of Payment and Performance dated August 12, 2011 and subsequent guaranties
 28 in connection with each amendment to the Loan.

                                                     4
Case 2:20-bk-21020-BR        Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                  Desc
                              Main Document    Page 5 of 49

  1          On July 11, 2017, the Debtor executed that certain Third Amended and Restated

  2 Security Agreement, granting a security interest in substantially all of the Debtor’s personal
  3 property (the “Collateral”). In its attempt to perfect its security interest in the Collateral, CAL II
  4 filed a UCC Amendment with the California Secretary of State on July 19, 2017 as Inst. No.
  5 1775969950, which added the Debtor to the UCC Financing Statement (the “TVG Financing
  6 Statement”). True and correct copies of the Third Amended and Restated Security Agreement
  7 and the TVG Financing Statement are attached as Exhibits 2 and 3, respectively.
  8          As part of the consideration given to CAL II, GK and the Debtor executed and delivered

  9 to CAL II certain Confessions of Judgment dated November 12, 2019, and agreed to entry of
 10 judgment without trial if, after GK’s default under the Loan and notice thereof, GK or the
 11 Debtor did not cure the default.
 12          After default, on October 27, 2020, CAL II obtained judgment against GK and the

 13 Debtor in the sum of $6,250,589.59 plus post-judgment interest and reasonable attorneys’ fees
 14 and costs incurred in collecting the judgment from the Los Angeles Superior Court, in LASC
 15 Case No. 20STCP03546 (the “Judgment”). CAL II filed a Notice of Judgment Lien with the
 16 California Secretary of State on November 2, 2020 as Inst. No. U200033578428. CAL II also
 17 recorded Abstracts of Judgment, including Document No. 20201435462 on November 12, 2020
 18 with the Los Angeles County Recorder’s Office (the “Los Angeles Abstract”), and executed a
 19 levy on Morgan Stanley on November 24, 2020. The levied funds at the time of the execution
 20 totaled approximately $118,000 (the “Levied Funds”). True and correct copies of the Judgment,
 21 Los Angeles Abstract are attached as Exhibit 4 and 5, respectively.
 22          CAL II asserts that, as of the Petition Date, the total sum of $6,668,484.21 was due and

 23 owing under the Judgment, comprised of (1) the Judgment balance of $6,250,589.59, (2) interest
 24 at the 10% California judgment interest rate of $89,049.50, (3) a deferred closing fee of
 25 $62,574.40, and (4) legal fees of $266,270.75 (“CAL II’s Claim”). Of the $266,270.75 in legal
 26 fees, the amount of $168,722.46 is attributable to GK and the amount of $97,548.29 is
 27 attributable to the Debtor (“Debtor Legal Fees”).
 28

                                                       5
Case 2:20-bk-21020-BR            Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                       Desc
                                  Main Document    Page 6 of 49

  1           The Trustee contends that, because the TVG Financing Statement fails to describe any

  2 collateral, CAL II does not have a perfected security interest in the Collateral. The Trustee also
  3 contends that the Levied Funds should be returned to the bankruptcy estate as an avoidable
  4 preferential transfer under section 547 of the Code. CAL II strenuously disputes these
  5 contentions. Rather than litigate the foregoing issues, the Parties agree that Trustee’s
  6 administration of assets of the bankruptcy estate on the terms set forth herein is in the best
  7 interest of CAL II and the bankruptcy estate.
  8           Following numerous discussions, the Trustee and CAL II entered into a Settlement

  9 Agreement (the “Agreement”) concerning the Trustee’s administration of the Debtor’s assets.
 10 The Agreement provides, in pertinent part, as follows: 1
 11           1.        CAL II’s Claim shall be allowed in the amount of $6,402,213.49 plus the Debtor

 12 Legal Fees2 as of the Petition Date, with a perfected interest in all of the Debtor’s personal
 13 property that existed on the Petition Date with the exception of cash and bank accounts (“CAL
 14 II’s Collateral”). Further, CAL II shall reserve its right to seek post-petition interest under
 15 section 506(b) of the Code.
 16           2.        CAL II shall be allowed to retain the Levied Funds. If CAL II has not received

 17 the Levied Funds, the Trustee shall instruct Morgan Stanley to release the Levied Funds to CAL
 18 II within 14 calendar days after the Effective Date.
 19           3.        Within 14 calendar days after the Effective Date, CAL II shall provide the

 20 Trustee with a release of the Los Angeles Abstract in recordable form. Further, if there are
 21 other Abstracts of Judgment recorded with 90 days of the Petition Date, CAL II shall provide
 22 releases of those Abstracts in recordable form at the request of the Trustee.
 23
 24
 25           1
                  The Trustee understands that the trustee in the Girardi Keese Case has negotiated a separate
 26 agreement with CAL II and will specifically state in the Order that the Girardi Keese estate preserves all
      of her estate’s rights.
 27           2
                  It is anticipated that CAL II’s Claim will be paid in full from this Case and the Girardi Keese
 28 Case. Notwithstanding anything to the contrary, it is understood that the Debtor Legal Fees is a separate
      obligation of the Debtor’s bankruptcy estate and must be paid to CAL II irrespective of the sum paid to
      CAL II from the Girardi Keese Case.
                                                             6
Case 2:20-bk-21020-BR        Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                              Main Document    Page 7 of 49

  1          4.     CAL II consents to the Trustee’s sale and disposition of CAL II’s Collateral

  2 pursuant to section 363 of the Code free and clear of CAL II’s Liens.
  3          5.     For each CAL II’s Collateral that is administered, the sale proceeds shall be

  4 distributed in the following order of priority: (1) liens senior to CAL II’s Lien, if any, allowed
  5 claim of exemption, taxes arising from the sale, and ordinary costs of sale (including broker
  6 commissions, escrow, etc.); (2) the reasonable, necessary administrative fees and costs of the
  7 bankruptcy estate assembling, acquiring and disposing of said collateral; (c) 80% of the balance
  8 to CAL II to be applied towards CAL II’s Claim; and (d) the remainder (i.e., 20%) of the
  9 balance to the Trustee to be held in trust for the allowed unsecured claimants of the bankruptcy
 10 estate. Once CAL II is paid in full from this Case and the Girardi Keese Case, the sale proceeds
 11 shall be distributed in accordance with the Settlement Agreement previously approved by the
 12 Bankruptcy Court between the Trustee and the Ruigomez Creditors [Doc 173].
 13          6.     The distributions to CAL II under the Agreement shall take place no less than

 14 120 calendar days apart, and for each distribution, the Trustee shall estimate the administrative
 15 fees and costs in good faith to determine the amount to be withheld by the bankruptcy estate.
 16          7.     CAL II shall continue its best efforts to prosecute its claims in the Girardi Keese

 17 Case, and shall not withdraw or reduce their claims in that case without the written consent of
 18 the Trustee.
 19          A true and correct copy of the Agreement is attached to the Declaration of Jason M.

 20 Rund as Exhibit 6 and is incorporated herein by this reference.
 21                                                  II.

 22                        THE COMPROMISE SHOULD BE APPROVED

 23          A.     The Bankruptcy Rules Allow The Court To Approve Compromises Of

 24                 Controversies.

 25          Rule 9019 states that “the court may approve a compromise or settlement.” Fed. R.

 26 Bankr. P. 9019(a). The “may” language of Rule 9019 indicates that the approval or disapproval
 27 of a proposed settlement lies within the sound discretion of the Court. For the reasons set forth
 28 below, the Court should approve the proposed Agreement.

                                                      7
Case 2:20-bk-21020-BR        Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                  Desc
                              Main Document    Page 8 of 49

  1          B.      Case Law Supports Approval Of The Proposed Settlement.

  2          It is well-established that, as a matter of public policy, settlements are favored over

  3 continued litigation. See, e.g., In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986); In
  4 re Blair, 538 F.2d 849, 851 (9th Cir. 1976); In re Heissenger Resources, Ltd., 67 B.R. 378,
  5 382 (C.D. Ill. 1986).
  6          The focus of inquiry in reviewing and approving compromises is whether the

  7 settlement is reasonable under the particular circumstances of the case. See In re General
  8 Store of Beverly Hills, 11 B.R. 539 (9th Cir. BAP 1981). It is not the bankruptcy judge’s
  9 responsibility to decide the numerous questions of law and fact with respect to the merits of
 10 the litigation, but rather to “canvas the issues and see whether the settlement falls below the
 11 lowest point of the range of reasonableness.” Heissenger Resources, supra, 67 B.R. at 383.
 12          Among the factors to be considered in determining whether a settlement is fair,

 13 equitable and reasonable are the following:
 14                  (a)     the probability of success in the litigation;

 15                  (b)     any impediments to collection;

 16                  (c)     the complexity, expense, inconvenience and

 17                          delay of litigation; and

 18                  (d)     the interest of creditors with deference to

 19                          their reasonable opinions.

 20 See A & C Properties, supra, 784 F.2d at 1381.
 21          From an analysis of the foregoing factors, the Court should conclude that the terms of

 22 the Agreement are fair and equitable and well within the range of reasonableness.
 23                  1.      The Probability Of Success Is Uncertain

 24          The Judgment is not on appeal and is final. Further, CAL II’s Liens do not appear to

 25 be subject to dispute or avoidance. Pursuant to California Commercial Code 9601, if a
 26 secured party has reduced its claim to judgment, the lien of any levy that may be made upon
 27 the collateral [that is covered by a security interest] by virtue of an execution based upon the
 28 judgment relates back to the earliest of the date of perfection of the security interest in the

                                                        8
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                               Main Document    Page 9 of 49

  1 collateral, or the date of filing a financing statement covering the collateral. In this Case, the
  2 perfection date would be July 19, 2017 when the TGV Financing Statement was filed with
  3 the California Secretary of State. This UCC Amendment adding the Debtor should be found
  4 to be effective. The filing of an amended financing statement was authorized in the Third
  5 Amended and Restated Security Agreement. Further, the TGV Financing Statement
  6 referenced the original UCC Financing Statement filed in 2011 and should be sufficient to
  7 provide notice. See, In re PA Record Outlet, Inc., 92 B.R. 139, 140–41 (Bankr. W.D. Pa.
  8 1988), subsequently aff'd sub nom. PA Record Outlet, Inc. v. Mellon Bank, N.A., 894 F.2d
  9 631 (3d Cir. 1990) (filed financing statement amendment changing name of debtor gave
 10 notice of collateral description in publicly filed original financing statement).
 11          As such, there is no reason for the Trustee to litigate with CAL II concerning its lien

 12 against estate assets. Rather, this is a settlement of how best to liquidate the estate assets for
 13 the benefit of not only CAL II but also to guarantee a distribution to the other allowed
 14 unsecured claimants in this case.
 15                  2.      Impediments to Collection

 16          There is no impediment to collection. Rather, the Agreement provides the mechanism

 17 by which the estate shall retain funds from the administration of CAL II’s Collateral for the
 18 benefit of the allowed unsecured claimants.
 19                  3.      Complexity of Issues And Proceeding With Administration Would

 20                          Result In Additional Fees And Expense For The Estate And Would Be

 21                          Inconvenient

 22          There are no open issues since CAL II has a valid lien that is not subject to avoidance

 23 claims. The Agreement takes into consideration the fees and costs to liquidate the estate’s
 24 assets and makes sure that there would be funds available to be distributed to the allowed
 25 unsecured claimants.
 26                  4.      Interest of Creditors

 27          Depending on the success of the Girardi Keese Case, CAL II’ sizeable secured claim

 28 could render the personal property assets of this estate to be of no value to the Debtor’s

                                                       9
Case 2:20-bk-21020-BR       Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                Desc
                            Main Document     Page 10 of 49

  1 unsecured creditors. In contrast, through the Agreement, the Trustee is able to administer the
  2 assets of this estate with a portion of net proceeds specifically reserved for allowed unsecured
  3 claimants of the bankruptcy estate. Stated in another way, the Agreement only benefits the
  4 estate – with no downside.
  5         For these reasons, the Trustee has exercised sound business judgment in entering into the

  6 Agreement with CAL II. The Trustee respectfully submits that the Agreement is in the best
  7 interest of the estate and should be approved by this Court.
  8                                                III.

  9                                         CONCLUSION

 10         Based upon the foregoing, the Trustee respectfully that the Court enter an order:

 11         1.      Granting the Motion;

 12         2.      Approving the Agreement;

 13         3.      Authorizing and directing the Trustee and CAL II to take any other steps

 14                 necessary to effectuate the Agreement;

 15         4.      Authorizing the Trustee to make interim distributions to CAL II as described in

 16                 the Agreement; and

 17         5.      Providing such other and further relief as is just and proper.

 18 DATED: May 19, 2021                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

 19                                        By: /s/ Timothy J. Yoo
                                                   TIMOTHY J. YOO
 20                                                CARMELA T. PAGAY
 21                                                Attorneys for Jason M. Rund
                                                   Chapter 7 Trustee
 22
 23
 24
 25
 26
 27
 28

                                                     10
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 11 of 49
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                              Main Document     Page 12 of 49

  1
  2                                 DECLARATION OF PAUL CODY
  3          I, Paul Cody, declare as follows:
  4          1.      This Declaration is made in support of the foregoing “Chapter 7 Trustee’s
  5 Motion to Approve Compromise of Controversy” (the “Motion”). I am the Chief Executive
  6 Officer of California Attorney Lending II, Inc. (“CAL II”) and have personal knowledge of
  7 the matters set forth herein and if called as a witness could and would testify competently
  8 thereto. Unless the context indicates otherwise, capitalized terms herein shall have the
  9 meaning as defined in the Motion.
 10          2.      In or around July 5, 2011, GK and CAL II entered into a loan transaction (as
 11 amended, the “Loan”) pursuant to which GK borrowed the principal amount of $3,500,000.00
 12 to fund its operations. The Loan was secured against, among other things, GK’s rights to
 13 payment for its representation of clients in various contingency fee cases. CAL II perfected
 14 its security interest by filing a UCC Financing Statement with the California Secretary of
 15 State on July 6, 2011 as Inst. No. 11-7275806299 (the “UCC Financing Statement”). A true
 16 and correct copy of the UCC Financing Statement is attached as Exhibit 1.
 17          3.      Between 2011 and 2019, CAL II and GK entered into several iterations of the
 18 credit arrangement in which GK increased the principal amount of the debt up to
 19 $8,000,000.00. CAL II filed several continuations and amendments to the UCC Financing
 20 Statement to maintain its perfected security interests in GK’s assets. The Debtor guaranteed
 21 the Loan by executing that certain Guaranty of Payment and Performance dated August 12,
 22 2011 and subsequent guaranties in connection with each amendment to the Loan.
 23          4.      On July 11, 2017, the Debtor executed that certain Third Amended and
 24 Restated Security Agreement, granting a security interest in substantially all of the Debtor’s
 25 personal property (the “Collateral”). In its attempt to perfect its security interest in the
 26 Collateral, CAL II filed a UCC Amendment with the California Secretary of State on July 19,
 27 2017 as Inst. No. 1775969950, which added the Debtor to the UCC Financing Statement (the
 28 “TVG Financing Statement”). True and correct copies of the Third Amended and Restated

                                                      12
Case 2:20-bk-21020-BR       Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                            Main Document     Page 13 of 49

  1 Security Agreement and the TVG Financing Statement are attached as Exhibits 2 and 3,
  2 respectively.
  3          5.     As part of the consideration given to CAL II, GK and the Debtor executed and

  4 delivered to CAL II certain Confessions of Judgment dated November 12, 2019, and agreed to
  5 entry of judgment without trial if, after GK’s default under the Loan and notice thereof, GK or
  6 the Debtor did not cure the default. After default, on October 27, 2020, CAL II obtained
  7 judgment against GK and the Debtor in the sum of $6,250,589.59 plus post-judgment interest
  8 and reasonable attorneys’ fees and costs incurred in collecting the judgment from the Los
  9 Angeles Superior Court, in LASC Case No. 20STCP03546 (the “Judgment”). CAL II filed a
 10 Notice of Judgment Lien with the California Secretary of State on November 2, 2020 as Inst.
 11 No. U200033578428. CAL II also recorded Abstracts of Judgment, including Document No.
 12 20201435462 on November 12, 2020 with the Los Angeles County Recorder’s Office (the
 13 “Los Angeles Abstract”), and executed a levy on Morgan Stanley on November 24, 2020.
 14 The levied funds at the time of the execution totaled approximately $118,000 (the “Levied
 15 Funds”). True and correct copies of the Judgment, Los Angeles Abstract are attached as
 16 Exhibit 4 and 5, respectively.
 17          6.     As of the Petition Date, the total sum of $6,668,484.21 was due and owing

 18 under the Judgment, comprised of (1) the Judgment balance of $6,250,589.59, (2) interest at
 19 the 10% California judgment interest rate of $89,049.50, (3) a deferred closing fee of
 20 $62,574.40, and (4) legal fees of $266,270.75.
 21          7.     Besides for the lending relationship described above, CAL II has no other

 22 relationship with GK or the Debtor.
 23          I declare under penalty of perjury under the laws of the United States of America that

 24 the foregoing is true and correct and that this declaration was executed on May __, 2021, in
 25 Williamsville, New York.
 26                                              ____________________________________
                                                          PAUL CODY
 27
 28

                                                     13
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 14 of 49




                            EXHIBIT “1”
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 15 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 16 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 17 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 18 of 49




                            EXHIBIT “2”
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 19 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 20 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 21 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 22 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 23 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 24 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 25 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 26 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 27 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 28 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 29 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 30 of 49




                            EXHIBIT “3”
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 31 of 49
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 32 of 49




                            EXHIBIT “4”
                                                                                                Case 2:20-bk-21020-BR          Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                                                                                                                               Main Document     Page 33 of 49


                                                                                                 1   SNELL & WILMER L.L.P.
                                                                                                     Clifford S. Davidson, Bar No. 246119
                                                                                                 2   csdavidson@swlaw.com
                                                                                                     Keith M. Gregory, Bar No. 117837
                                                                                                 3   kgregory@swlaw.com
                                                                                                     Marshall J. Hogan, Bar No. 286147
                                                                                                 4   mhogan@swlaw.com
                                                                                                     350 South Grand Avenue
                                                                                                 5   Suite 3100
                                                                                                     City National 2CAL
                                                                                                 6   Los Angeles, California 90071
                                                                                                     Telephone:     213.929.2500
                                                                                                 7   Facsimile:     213.929.2525
                                                                                                 8   Attorneys for California Attorney Lending II, Inc.
                                                                                                 9

                                                                                                10
                                                                                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                                11
                                       SNELL & WILMER




                                                                                                                                         COUNTY OF LOS ANGELES
                                                                LOS ANGELES, CALIFORNIA 90071
                                                                  350 SOUTH GRAND AVENUE




                                                                                                12
                                                                     CITY NATIONAL 2CAL
                                                        LAW OFFICES

                                                                          SUITE 3100




                                                                                                13
                                             L.L.P.




                                                                                                     California Attorney Lending II, Inc.,                   Case No.
                                                                                                14
Electronically Received 10/27/2020 03:19 PM




                                                                                                                           Plaintiff,                        JUDGMENT BY CONFESSION
                                                                                                15
                                                                                                              v.                                             [Code Civ. Proc. §§ 1132 et seq.]
                                                                                                16
                                                                                                     Girardi & Keese, A California General
                                                                                                17   Partnership, Thomas V. Girardi, Individually,

                                                                                                18                         Defendants.

                                                                                                19

                                                                                                20            Pursuant to the provisions of Code Civ. Proc., §§ 1132 et seq., it is hereby adjudged that

                                                                                                21   judgment be entered in favor of plaintiff, California Attorney Lending II, Inc., a California

                                                                                                22   corporation (“Lender”), and against defendants Girardi & Keese, a California General Partnership

                                                                                                23   (“Borrower”), and Thomas V. Girardi, an individual (“Guarantor”), as follows:

                                                                                                24            1.       Lender shall recover from Borrower and Guarantor the sum of $6,250,589.59

                                                                                                25   composed of the following:

                                                                                                26            Principal:                     $6,170,906.09

                                                                                                27            Interest and Fees:             $78,683.50

                                                                                                28            Total:                         $6,250,589.59

                                                                                                     4826-1437-2815
                                                  Case 2:20-bk-21020-BR               Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                Desc
                                                                                      Main Document     Page 34 of 49


                                                          1            Lender shall also recover against Borrower and Guarantor $2,840.20 in interest for each
                                                          2   day between October 27, 2020 and the date of entry of this Judgment.
                                                          3            2.      Lender is entitled to add to the amounts set forth in paragraph 1 above post-
                                                          4   judgment legal expenses pursuant to the provisions of Code of Civil Procedure § 685.040 et seq.
                                                          5            3.      Lender shall have the immediate right to possession of all personal property of
                                                          6   Borrower including, without limitations, goods, inventory, equipment, accounts, contract rights,
                                                          7   deposit account, chattel paper, investment property, general intangibles, commercial tort claim,
                                                          8   and any right to payment for client representation or referral and for costs and expenses, whether
                                                          9   or not yet earned by performance, and the proceeds thereof, as well as all other rights to payment
                                                         10   by Borrower of every type and description, whether then existing or thereafter arising and all
                                                         11   proceeds thereof.
SNELL & WILMER

                         LOS ANGELES, CALIFORNIA 90071
                           350 SOUTH GRAND AVENUE




                                                         12
                              CITY NATIONAL 2CAL
                 LAW OFFICES




                                                                                                                                 - Clerk of The Superior Court
                                   SUITE 3100




                                                         13   Dated:
           L.L.P.




                                                                                                                      Clerk
                                                         14                                                          XXXX
                                                                                                                      Judge of the Superior Court
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              4826-1437-2815                                   -2-
                                                  Case 2:20-bk-21020-BR           Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49        Desc
                                                                                  Main Document     Page 35 of 49


                                                          1   Submitted By:
                                                          2   Dated: October 27, 2020                   SNELL & WILMER L.L.P.
                                                          3

                                                          4                                             By:
                                                                                                              Clifford S. Davidson
                                                          5                                                   Keith M. Gregory
                                                                                                              Marshall J. Hogan
                                                          6
                                                                                                        Attorneys for California Attorney Lending II,
                                                          7                                             Inc.
                                                          8

                                                          9

                                                         10

                                                         11
SNELL & WILMER

                         LOS ANGELES, CALIFORNIA 90071
                           350 SOUTH GRAND AVENUE




                                                         12
                              CITY NATIONAL 2CAL
                 LAW OFFICES

                                   SUITE 3100




                                                         13
           L.L.P.




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              4826-1437-2815                         -3-
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 36 of 49




                            EXHIBIT “5”
           Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                                   Main Document     Page 37 of 49




                                               3DJHRI       5HTXHVWHG%\EREWD\ORU3ULQWHG$0
'RF&$/26$a
           Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                                   Main Document     Page 38 of 49




                                               3DJHRI       5HTXHVWHG%\EREWD\ORU3ULQWHG$0
'RF&$/26$a
           Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                                   Main Document     Page 39 of 49




                                               3DJHRI       5HTXHVWHG%\EREWD\ORU3ULQWHG$0
'RF&$/26$a
           Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                                   Main Document     Page 40 of 49




                                               3DJHRI       5HTXHVWHG%\EREWD\ORU3ULQWHG$0
'RF&$/26$a
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 41 of 49




                            EXHIBIT “6”
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                  Desc
                              Main Document     Page 42 of 49



                                 SETTLEMENT AGREEMENT

        This Settlement Agreement (“Agreement”) is entered into by and between Jason M. Rund,
the chapter 7 trustee (the “Trustee”) for the estate of Thomas Vincent Girardi (the “Debtor”), on
the one hand, and California Attorney Lending II, Inc., a New York corporation (“CAL II”), on
the other hand. Together, the Trustee and CAL II are referred to as the “Parties.”

                                            RECITALS

        A.      In or around July 5, 2011, Girardi Keese (“GK”) and CAL II entered into a loan
transaction (as amended, the “Loan”) pursuant to which GK borrowed the principal amount of
$3,500,000.00 to fund its operations. The Loan was secured against, among other things, GK’s
rights to payment for its representation of clients in various contingency fee cases. CAL II
perfected its security interest by filing a UCC Financing Statement with the California Secretary
of State on July 6, 2011 as Inst. No. 11-7275806299 (the “UCC Financing Statement”).

        B.      Between 2011 and 2019, CAL II and GK entered into several iterations of the credit
arrangement in which GK increased the principal amount of the debt up to $8,000,000.00. CAL
II filed several continuations and amendments to the UCC Financing Statement to maintain its
perfected security interests in GK’s assets. The Debtor guaranteed the Loan by executing that
certain Guaranty of Payment and Performance dated August 12, 2011, and subsequent guaranties
in connection with each amendment to the Loan.

        C.     On July 11, 2017, the Debtor executed that certain Third Amended and Restated
Security Agreement, granting a security interest in substantially all of the Debtor’s personal
property (the “Collateral”). In its attempt to perfect its security interest in the Collateral, CAL II
filed a UCC Amendment with the California Secretary of State on July 19, 2017 as Inst. No.
1775969950, which added Thomas V. Girardi to the UCC Financing Statement (the “TVG
Financing Statement”).

        D.     As part of the consideration given to CAL II, GK and the Debtor executed and
delivered to CAL II certain Confessions of Judgment dated November 12, 2019, and agreed to
entry of judgment without trial if, after GK’s default under the Loan and notice thereof, GK or the
Debtor did not cure the default.

        E.      After default, on October 27, 2020, CAL II obtained judgment against GK and the
Debtor in the sum of $6,250,589.59 plus post-judgment interest and reasonable attorneys’ fees and
costs incurred in collecting the judgment from the Los Angeles Superior Court, in LASC Case No.
20STCP03546 (the “Judgment”). CAL II filed a Notice of Judgment Lien with the California
Secretary of State on November 2, 2020 as Inst. No. U200033578428. CAL II also recorded
Abstracts of Judgment, including Document No. 20201435462 on November 12, 2020 with the
Los Angeles County Recorder’s Office (the “Los Angeles Abstract”), and executed a levy on
Morgan Stanley on November 24, 2020. The levied funds at the time of the execution totaled
approximately $118,000 (the “Levied Funds”).

        G.     On December 18, 2020 (the “Petition Date”), an Involuntary Petition was filed
against the Debtor under chapter 7 of title 11 of the United States Code (the “Code”). The Order
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                   Desc
                              Main Document     Page 43 of 49



for Relief was entered on January 13, 2021, and the Debtor’s bankruptcy case (the “Case”) is
pending in the United States Bankruptcy Court for the Central District of California, Los Angeles
Division (the “Bankruptcy Court”) as Case No. 2:20-bk-21020-BR.

        H.     On the Petition Date, an Involuntary Petition was also filed against GK under
chapter 7 of the Code. The Order for Relief was entered in that case on January 13, 2021, and the
case is pending before the Bankruptcy Court as Case No. 2:20-bk-21022-BR (the “Girardi Keese
Case”).

        I.      CAL II assert that, as of the Petition Date, the total sum of $6,668,484.21 was due
and owing under the Judgment, comprised of (1) the Judgment balance of $6,250,589.59, (2)
interest at the 10% California judgment interest rate of $89,049.50, (3) a deferred closing fee of
$62,574.40, and (4) legal fees of $266,270.75 (“CAL II’s Claim”). Of the $266,270.75 in legal
fees, the amount of $168,722.46 is attributable to GK and the amount of $97,548.29 is attributable
to the Debtor (“Debtor Legal Fees”).

       J.       The Trustee contends that, because the TVG Financing Statement fails to describe
any collateral, CAL II does not have a perfected security interest in the Collateral. The Trustee
also contends that the Levied Funds should be returned to the bankruptcy estate as an avoidable
preferential transfer under section 547 of the Code. CAL II strenuously disputes these contentions.
Rather than litigate the foregoing issues, the Parties agree that Trustee’s administration of assets
of the bankruptcy estate on the terms set forth herein is in the best interest of CAL II and the
bankruptcy estate.

                                   TERMS AND CONDITIONS

       Based on the mutual promises contained herein and for other good and valuable
consideration, the receipt of which is acknowledged, the Parties agree as follows:

        1.    Recitals Acknowledged. Each of the Parties acknowledges that, to the best of the
Party’s knowledge, each of the above recitals is true and correct in every material respect.

       2.      Conditions and Effective Date.

                a.      This Agreement is subject to approval by the Bankruptcy Court. Within a
reasonable time after execution of this Agreement by the Parties, the Trustee shall file a motion in
the Case for entry of an order approving this Agreement and the terms hereof (the “Order”). Once
it has been filed, the Trustee shall not withdraw the motion without the written consent of CAL II.

                 b.     The “Effective Date” of this Agreement shall be the date on which the
Order is entered unless there is a stay of enforcement of the Order. If there is a stay of enforcement
of the Order, the Effective Date of this Agreement shall be the first business day after the expiration
or lifting of the stay.

         3.     Allowance of CAL II’s Claim. CAL II shall be allowed a claim in the amount of
$6,402,213.49 plus the Debtor Legal Fees as of the Petition Date with a perfected security interest
in all of the Debtor’s personal property with the exception of cash and bank accounts (“CAL II’s
Collateral”). It is anticipated that CAL II’s Claim will be paid in full from this Case and the Girardi



                                                  2
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                 Desc
                              Main Document     Page 44 of 49



Keese Case. As such, CAL II reserves its right to seek post-petition interest under Section 506(b)
of the Code. Notwithstanding anything to the contrary, it is understood that the Debtor Legal Fees
is a separate obligation of the Debtor’s bankruptcy estate and must be paid to CAL II irrespective
of the sum paid to CAL II from the Girardi Keese Case.

       4.     Release of Levied Funds. CAL II shall be allowed to retain the Levied Funds. If
CAL II has not received the Levied Funds, the Trustee shall instruct Morgan Stanley to release the
Levied Funds to CAL II within 14 calendar days after the Effective Date.

         5.     Release of Los Angeles Abstract. Within 14 calendar days after the Effective Date,
CAL II shall provide the Trustee with a release of the Los Angeles Abstract in recordable form.
Further, if there are other Abstracts of Judgment recorded with 90 days of the Petition Date, CAL
II shall provide releases of those Abstracts in recordable form at the request of the Trustee.

       6.      Administration of CAL II’s Collateral.

               a.     CAL II consents to the Trustee’s sale and disposition of CAL II’s Collateral
consistent with Section 363 of the Code free and clear of CAL II’s liens.

                b.      For each CAL II’s Collateral being administered, the sale proceeds shall be
distributed in the following order of priority: (1) liens senior to CAL II’s liens (if any), allowed
claim of exemption, taxes arising from the sale (including transfer and income taxes), and ordinary
costs of sale (including broker commissions, escrow, etc.); (2) the reasonable, necessary
administrative fees and costs of the bankruptcy estate assembling, acquiring and disposing of said
Collateral; (3) 80% of the balance to CAL II to be applied towards CAL II’s Claim; and (4) the
remainder (i.e., 20%) to the Trustee to be held in trust for the allowed unsecured claimants of the
bankruptcy estate. To be clear, CAL II will continue to receive the foregoing 80% distributions
until CAL II’s Claim if paid in full. Once CAL II has been paid in full from this Case and the
Girardi Keese Case, the sale proceeds shall be distributed in accordance with the Settlement
Agreement previously approved by the Bankruptcy Court between the Trustee and the Ruigomez
Creditors.

                c.     The distributions to CAL II contemplated herein shall take place no less
than 120 calendar days apart, and for each distribution, the Trustee will estimate the administrative
fees and costs in good faith to determine the amount to be withheld by the bankruptcy estate. All
distributions to CAL II shall be payable by check to “California Attorney Lending II, Inc.” and
delivered to P.O. Box 843758, Dallas, Texas 75284-3758.

        7.     Releases. Subject to the terms and conditions of this Agreement, the Trustee
releases and waives all claims against CAL II including, without limitation, related to Section 510
of the Code arising out of the Case, and CAL II releases and waives all claims against the Trustee
and the Debtor’s bankruptcy estate arising out of the Case.

       8.     Continued Prosecution of CAL II’s Claim in Girardi Keese Case. Based on the
Judgment, CAL II also has a claim in the Girardi Keese Case. It is entirely possible that its
recovery from the Debtor’s Case and the Girardi Keese Case will satisfy CAL II’s Claim in full.
Hence, the amount recovered from the Girardi Keese Case directly impacts the Debtor’s Case, and



                                                 3
Case 2:20-bk-21020-BR         Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                   Desc
                              Main Document     Page 45 of 49



CAL II shall use its best efforts to prosecute its claims in that case and shall not withdraw or reduce
its claims in that case without the written consent of the Trustee.

        9.      Trustee as Representative of a Bankruptcy Estate. The Parties acknowledge that
the Trustee is a trustee appointed to administer a bankruptcy estate. The Parties acknowledge and
agree that this Agreement is being made by the Trustee solely in his capacity as the chapter 7
trustee of the Debtor’s estate, and not in a personal capacity, and no liability or obligations shall
accrue to the Trustee personally.

       10.     Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the Parties hereto, and their respective attorneys, agents, heirs, administrators,
predecessors, successors and assigns, including any successor trustees.

       11.    Severability. If any portion of this Agreement is found to be void, voidable or
unenforceable at law, the remaining terms and conditions of this Agreement may be enforced.

        12.     Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard to choice of law
principles of the State of California. The Bankruptcy Court shall retain exclusive jurisdiction to
resolve any and all disputes pertaining to this Agreement, including without limitation the
enforcement and interpretation of any of its terms, and the Parties agree to submit to the jurisdiction
of the Bankruptcy Court for the purpose of resolving such disputes.

      13.    Further Assurances. Each Party to this Agreement shall execute all instruments and
documents and take all actions as may be reasonably required to effectuate the purpose of this
Agreement.

        14.    Modification. This Agreement may be modified only by a writing executed by the
Party to this Agreement against whom enforcement of such modification is sought.

       15.     Attorneys’ Fees and Costs. Each Party shall bear his, her or its own attorneys’ fees,
court costs and related expenses incurred by or on behalf of said Party in connection with the
preparation of this Agreement and seeking requisite approvals thereof.

       16.     Interpretation. This Agreement has been negotiated at arms’ length, and between
persons sophisticated and knowledgeable in matters dealt with in this Agreement. Accordingly,
any rule of law, statute, legal decision or common law principle that would require interpretation
of any ambiguities in this Agreement against the Party that has drafted it is not applicable, and is
waived. The provisions of this Agreement shall be interpreted in a reasonable manner to effect
the purpose and intent of this Agreement.

        17.    Authority to Sign. The person signing below on behalf of each Party, and each
Party, represents that the signing person has the authority to execute this Agreement on behalf of
said Party, and that it is not necessary for any other Party to inquire further into the validity of
execution or authority to execute.




                                                  4
Case 2:20-bk-21020-BR       Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49              Desc
                            Main Document     Page 46 of 49



       18.     Counterparts. Each Party may sign a facsimile copy of this Agreement, in
counterparts, with the same effect as if each Party had signed an original of the same document.


Dated: May 3, 2021
                                            Jason M. Rund, Chapter 7 Trustee for the
                                            estate of Thomas Vincent Girardi

Dated: May 3, 2021                          CALIFORNIA ATTORNEY LENDING II, INC.,
                                            A New York Corporation

                                            By
                                                 Paul Cody
                                                 Its Chief Executive Officer




                                                 5
Case 2:20-bk-21020-BR   Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49   Desc
                        Main Document     Page 47 of 49
Case 2:20-bk-21020-BR                Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                                       Desc
                                     Main Document     Page 48 of 49
                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled CHAPTER 7 TRUSTEE’S MOTION TO
      APPROVE COMPROMISE UNDER FRBP 9019 WITH CALIFORNIA ATTORNEY LENDING II, INC.;
  4   MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATIONS IN SUPPORT THEREOF
      will be served or was served (a) on the judge in chambers in the form and manner required by LBR
  5   5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9            Robert D Bass bob.bass47@icloud.com
               William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
 10            Daren Brinkman office@brinkmanlaw.com, 7764052420@filings.docketbird.com
               Joseph P Buchman jbuchman@bwslaw.com, dwetters@bwslaw.com
 11            Debra E Cardarelli dcardarelli@lesnickprince.com, jmack@lesnickprince.com
               Jamie P Dreher jdreher@downeybrand.com,
 12             mfrazier@downeybrand.com;courtfilings@downeybrand.com
               Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 13            Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com, C194@ecfcbis.com
               Brian S Healy brian@tw2law.com
 14            Eve H Karasik ehk@lnbyb.com
               Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
 15            Matthew A Lesnick matt@lesnickprince.com,
                matt@ecf.inforuptcy.com;jmack@lesnickprince.com
 16            Gordon G May hpc@ggb-law.com
               Randall P Mroczynski randym@cookseylaw.com
 17            Lisa J Nilmeier lnilmeier@milano-ri.com, lisanilmeier@gmail.com
               Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 18            Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
               Brian A Paino bpaino@mcglinchey.com, irvineECF@mcglinchey.com
 19            Laura J Portillo Attorneys@portilloronk.com
               Christopher E Prince cprince@lesnickprince.com,
 20             jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com
               Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
 21            Summer M Shaw ss@shaw.law,
                shawsr70161@notify.bestcase.com;shawsr91811@notify.bestcase.com
 22            David B Shemano dshemano@shemanolaw.com
               Felicita A Torres torres@g-tlaw.com
 23            United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
               Beth Ann R Young bry@lnbyb.com
 24            Christian J Younger christian@youngerlawsb.com,
                youngercr88474@notify.bestcase.com
 25            Ryan D Zick rzick@ppplaw.com, bnesbitt@ppplaw.com

 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 197 Filed 05/19/21 Entered 05/19/21 14:12:49                                       Desc
                                     Main Document     Page 49 of 49

  1
      2. SERVED BY UNITED STATES MAIL: On May 19, 2021, I served the following persons and/or
  2   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
  3   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
  4
  5   Debtor                                                                 Debtor
      Thomas Vincent Girardi                                                 Thomas Vincent Girardi
  6   1126 Wilshire Boulevard                                                100 Los Altos Drive
      Los Angeles, CA 90017                                                  Pasadena, CA 91105
  7
      Robert Girardi
  8   3662 Aquarius Drive
      Huntington Beach, CA 92649
  9
                                                                              Service information continued on attached page
 10
 11   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on May 19, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 12   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 13   mail to, the judge will be completed no later than 24 hours after the document is filed.
 14   None.
 15
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 16   true and correct.
 17    May 19, 2021                   Stephanie Reichert                                 /s/ Stephanie Reichert
       Date                           Type Name                                          Signature
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
